Case 3:18-cv-00040-RDM Document 76 Filed 06/02/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DINA SCOPELLITI,

Plaintiff, :

V. : 3:18-CV-40
: (JUDGE MARIANI)

TRADITIONAL HOME HEALTH
AND HOSPICE

Defendant.

ORDER

AND NOW, THIS 2ND DAY OF JUNE, 2020, upon de novo review of Magistrate
Judge Carlson's Reports and Recommendations (“R&Rs”) (Doc. 63, Doc. 70), for the
reasons set forth in the accompanying memorandum opinion, IT IS HEREBY ORDERED
THAT:
1. The R&Rs (Doc. 63, Doc. 70) are ADOPTED for the reasons stated therein as well
as those set forth in this Court’s memorandum opinion."
2. Plaintiffs Objections (Docs. 64, 65, 72, 73) are OVERRULED for the reasons set
forth in the accompanying memorandum opinion.
3. Defendant’s Objections (Doc. 68, 69) are OVERRULED for the reasons set forth in

the accompanying memorandum opinion.

 

1 Although the Court adopts Magistrate Judge Carlson’s factual findings and legal reasoning and
conclusions, the Court declines to adopt the R&Rs suggestion that the parties’ motions for summary
judgment as to the ADA and ADAA claim be dismissed without prejudice subject to later renewal on a
clearer and more precise record, as this Court has determined that trial on the facts and issues in dispute is
necessary.
Case 3:18-cv-00040-RDM Document 76 Filed 06/02/20 Page 2 of 2

4. The Motion for Summary Judgment of Defendant Traditional Home Health and
Hospice, LLC (Doc. 23) is DENIED.

5. Plaintiff Dina Scopellitis Motion for Partial Summary Judgment (Doc. 29) is DENIED.

 

 

Robert D. Mariani
United States District Judge
